Name: Commission Regulation (EC) No 422/94 of 25 February 1994 determining the extent to which applications lodged in February 1994 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  animal product;  tariff policy;  European construction
 Date Published: nan

 26. 2. 94 Official Journal of the European Communities No L 55/23 COMMISSION REGULATION (EC) No 422/94 of 25 February 1994 determining the extent to which applications lodged in February 1994 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with Bulgaria and Romania can be accepted HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 238/94 of 2 February 1994 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania ^), and in parti ­ cular Article 4 (4) thereof, Whereas the applications for import licences lodged for the first quarter of 1994 are for quantities less than or equal to the quantities available and can therefore be met in full ; Whereas the surplus to be added to the quantity available for the following period should be determined ; Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, Article 1 1 . Applications for import licences for the period 1 January to 31 March 1994 submitted pursuant to Regu ­ lation (EC) No 238/94 shall be met in full . 2. During the first 10 days of the period 1 April to 30 June 1994 applications may be lodged pursuant to Regulation (EC) No 238/94 for import licences for a total quantity as referred to in the Annex. 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 26 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 30, 3 . 2. 1994, p. 16. No L 55/24 Official Journal of the European Communities 26 . 2 . 94 ANNEX (tonnes) Group No Total quantity available for the period 1 April to 30 June 1994 14 80,0 15 330,0 16 545,0 17 4 901,5